
	
		I
		112th CONGRESS
		1st Session
		H. R. 632
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To permit a State to elect to receive the State’s
		  contributions to the Highway Trust Fund in lieu of its Federal-aid Highway
		  program apportionment for the next fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Highway Fairness and Reform Act of
			 2011.
		2.Election to
			 receive State’s contributions to Highway Trust Fund in lieu of participating in
			 Federal-aid highway program
			(a)In
			 GeneralChapter 1 of title 23, United States Code, is amended by
			 inserting after section 149 the following:
				
					150. Direct
				Federal-aid highway program
						(a)In
				GeneralBeginning with fiscal year 2011, the Secretary shall
				carry out a direct Federal-aid highway program in accordance with the
				requirements of this section. Under the program, the Governor or chief
				executive officer of a State may elect, not less than 90 days before the
				beginning of the fiscal year, to have the State waive its right to receive
				amounts apportioned or allocated to it under the Federal-aid highway program
				for the fiscal year to which the election relates; and to receive instead the
				amount determined under subsection (d) for that fiscal year. The election shall
				be made in such form and manner as the Secretary may require and shall be
				irrevocable.
						(b)State
				Responsibility
							(1)In
				generalThe Secretary shall accept an election under subsection
				(a) if the Secretary determines that the State—
								(A)has an interstate
				maintenance program and agrees to maintain the interstate in accordance with
				that program;
								(B)submits a plan to
				the Secretary describing—
									(i)the purposes,
				projects, and uses to which amounts received under the program will be put;
				and
									(ii)which
				programmatic requirements of this title the State elects to continue;
									(C)agrees to obligate
				or expend amounts received under the program exclusively for projects that
				would be eligible for funding under section 133(b) of this title if the State
				were not participating in the program; and
								(D)agrees to report
				annually to the Secretary on the use of amounts received under the program and
				to make the report available to the public in an easily accessible
				format.
								(2)Safety
				requirementsThe Secretary may determine that requirements
				important for transportation safety continue to apply to a State that makes an
				election under subsection (a).
							(3)Surface
				transportation programA State that makes an election under
				subsection (a) shall continue to suballocate funds to urbanized areas and other
				areas using the formulae and rules under section 133(d)(3) of this
				title.
							(4)No limitation on
				use of fundsExcept as provided in paragraphs (1), (2), and (3),
				the expenditure or obligation of funds received by the State under the program
				are not subject to regulation under this title or title 49.
							(c)Effect on
				Pre-Existing ObligationsThe making of an election under
				subsection (a) shall not affect any obligation, responsibility, or commitment
				of the State under this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which an election under
				subsection (a) is not in effect.
							(d)Transfers
							(1)In
				generalThe amount to be transferred to a State under the program
				for a fiscal year shall be the portion of the taxes appropriated to the Highway
				Trust Fund under section 9503 of the Internal Revenue Code of 1986, other than
				for the Mass Transit Account, for a fiscal year for which an election is in
				effect under subsection (a) that is attributable to highway users in that State
				during that fiscal year, reduced by a pro rata share withheld by the Secretary
				to fund contract authority for programs of the National Highway Traffic Safety
				Administration and the Federal Motor Carrier Safety Administration.
							(2)General fund
				amountsFor purposes of paragraph (1), any amounts deposited in
				or credited to the Highway Trust Fund from the general fund of the Treasury
				shall be treated as if they were taxes appropriated to the Fund.
							(3)Transfers
								(A)In
				generalTransfers under the program—
									(i)shall be made at
				the same time as deposits to the Highway Trust Fund are made by the Secretary
				of the Treasury;
									(ii)shall be made on
				the basis of estimates by the Secretary, in consultation with the Secretary of
				the Treasury, and proper adjustments shall be made in amounts subsequently
				transferred to the extent prior estimates were in excess of, or less than, the
				amounts required to be transferred.
									(B)LimitationAn
				adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent
				of the transferred amount to which the adjustment relates. If the adjustment
				required under subparagraph (A)(ii) exceeds that percentage, the excess shall
				be taken into account in making subsequent adjustments under subparagraph
				(A)(ii).
								(e)Application with
				Other AuthorityThe Secretary shall rescind or cancel any
				contract authority under this chapter (and any obligation limitation) for a
				State for a fiscal year for which an election by that State is in effect under
				subsection
				(a).
						.
			(b)Clerical
			 AmendmentThe chapter analysis for chapter 1 of title 23, United
			 States Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Direct Federal-aid highway
				program.
					
					.
			
